Citation Nr: 0408965	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for a post-operative meniscectomy of the left knee 
with instability.

2.  Entitlement to a disability rating in excess of 
10 percent for a post-operative meniscectomy of the left knee 
with degenerative changes.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the left knee post-operative 
meniscectomy with instability, and granted service connection 
for degenerative changes in the left knee and assigned a 
separate 10 percent rating for the degenerative changes.  The 
RO also denied entitlement to a total rating based on 
individual unemployability.  The veteran perfected an appeal 
of the ratings assigned for the left knee disability and the 
failure to grant a total rating based on unemployability.

In a July 2002 rating decision the RO granted service 
connection for a post-operative surgical scar on the left 
knee, and assigned a separate 10 percent rating for the 
painful scar.  In addition, in an October 2003 rating 
decision the RO increased the rating assigned for the left 
knee post-operative meniscectomy with instability from 10 to 
20 percent, resulting in a combined rating of 40 percent for 
the left knee disability.  See 38 C.F.R. § 4.25 (2003).  The 
veteran contends that he is entitled to a disability rating 
of 70 to 80 percent for the left knee disability, and that he 
is also entitled to a total rating based on unemployability.  
For those reasons the Board finds that the issue of the 
ratings assigned for the left knee disability remain in 
contention.

The Board notes that in May 2002 the RO denied the veteran's 
application for a clothing allowance.  The veteran submitted 
a notice of disagreement with that determination in June 
2002.  In May 2003, however, the RO awarded the veteran a 
clothing allowance.  The Board finds, therefore, that the 
issue of the veteran's entitlement to a clothing allowance is 
not within the Board's jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal).

According to the documents in the claims file, in August 2002 
the veteran appointed the American Legion as his 
representative in all matters pertaining to his entitlement 
to VA benefits.  In a statement received at the RO in 
December 2003, which was forwarded to the Board in February 
2004, the veteran indicated that he had terminated his 
representation by the American Legion.  If an appeal has been 
certified to the Board, the appellant may revoke a 
representative's authority to act on his behalf if such 
request is received at the Board within 90 days of 
certification of the appeal.  38 C.F.R. §§ 20.607, 20.1304 
(2003).  Because the statement from the veteran was received 
within 90 days of certification of his appeal, the Board 
finds that the authority of the American Legion to represent 
the veteran has been revoked.  To the extent that the 
representative submitted arguments in support of the 
veteran's appeal prior to the revocation, the Board will 
subsequently address those arguments.

The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability will be addressed 
in the remand portion of this decision.  The appeal as to 
this issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The left knee disability is manifested by degenerative 
changes, pain with use, range of motion from five degrees of 
extension to 100 degrees of flexion, severe instability, 
weakness, atrophy, effusion, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for a 
post-operative meniscectomy of the left knee with instability 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a disability rating in excess of 
10 percent for a post-operative meniscectomy of the left knee 
with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee disability is totally 
disabling.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

In general, on receipt of a claim for benefits VA will notify 
the veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).  

The veteran's prior representative has asserted that, in 
order to comply with the statute, the VCAA notice must inform 
the veteran of what types of evidence would substantiate the 
claim, including the specific evidence needed to establish 
entitlement to an increased rating for the left knee 
disability.  Section 5103(a) of the statute provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously submitted, that is 
necessary to substantiate the claim.  In the regulation 
implementing the statute, 38 C.F.R. § 3.159(b)(1), the 
Secretary used nearly identical language.  Neither the 
statute nor the regulation specifies the degree of detail 
required in the notice.  

However, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Pelegrini decision also 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's prior representative 
has also asserted that the case must be remanded to the RO 
for the RO to vacate the February 2001 decision, provide a 
pre-adjudication VCAA notice to the veteran, and then re-
adjudicate his claim for service connection.  

In this case the RO first provided notice pursuant to the 
VCAA after the February 2001 rating decision, which denied 
ratings in excess of 10 percent for the post operative 
meniscectomy and the degenerative joint disease of the left 
knee.  Only after that rating action was promulgated did the 
RO provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Specifically, the RO notified the veteran of the information 
and evidence needed to substantiate his claim in notices 
issued in April and May 2002 by informing him of the 
provisions of the VCAA and the evidence required to 
substantiate his claim for an increased rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO also 
instructed him to submit any evidence in his possession that 
was relevant to his claim.  The RO informed him that although 
VA would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The Board notes that although the RO informed the veteran of 
the general information required to substantiate his claim in 
the April and May 2002 notices, the RO did not specifically 
inform him of the evidence needed to establish entitlement to 
a higher rating.  However, the May 2002 notice documents an 
interview conducted with the veteran in May 2002 in which the 
RO informed him of the specific type of evidence needed to 
establish entitlement to a higher rating.  The notice also 
documents the veteran's response, that being that he had no 
additional evidence to submit.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-[RO]-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an RO 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Specifically, although the April and May 2002 notices were 
sent following the February 2001 decision, the veteran has 
had almost two years following those notices to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the April and May 2002 notices the RO 
obtained additional evidence, and based on that additional 
evidence the RO re-adjudicated the substantive merits of the 
veteran's claim in supplemental statements of the case issued 
in March and October 2003.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to a higher rating, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
re-adjudicating the claim for an increased rating the RO 
considered all the evidence of record and applied the same 
benefit-of-the doubt standard of proof as when initially 
adjudicating the claim.  In resolving his appeal the Board 
will also consider all the evidence now of record, and apply 
the same standard of proof.  The veteran was provided the 
opportunity to present evidence at a personal hearing, but 
elected not to have a hearing.  For these reasons the Board 
finds that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's February 2001 unfavorable decision.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not 
shown if the claimant has been given adequate notice of the 
need to submit evidence or argument on the question being 
considered and an opportunity to submit such evidence and 
argument and to address that question at a hearing).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The statutes and regulation also provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA medical examinations in January 2001, June 
2002, and September 2003.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2003).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a (2003).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records disclose that he 
underwent a partial meniscectomy of the left knee in 1973 due 
to internal derangement, which resulted from an injury 
incurred while playing basketball.  A VA examination in May 
1974 revealed no residuals of the in-service injury.  In a 
May 1974 rating decision the RO granted service connection 
for post-operative meniscectomy of the left knee, without 
functional deficit, and assigned a non-compensable rating for 
the disorder.  In an August 1979 rating decision, effective 
in April 1979, the RO increased the rating to 10 percent due 
to a medical finding of mild laxity in the knee joint.

The veteran claimed entitlement to an increased rating for 
his left knee disability in January 2000.  The RO obtained 
his VA treatment records, which document his complaints of 
pain and "catching" with use of the left knee beginning in 
January 1999.  The pain is aggravated with use.  Examination 
in January 1999 revealed a normal gait, the ability to 
perform a full deep knee bend, marked subpatellar crepitation 
with active motion of the knee, no instability, and full 
range of motion.  His complaints were then assessed as 
chondromalacia patella.

A magnetic resonance image (MRI) in March 1999 showed a 
degenerative tear in the left lateral meniscus with an 
osteochondral lesion over the left lateral tibia, for which 
he underwent arthroscopic surgery in August 1999.  He was 
examined in May 1999 in preparation for the surgery, which 
revealed some laxity in both knees.  The arthroscopic surgery 
was performed in August 1999, during which the left lateral 
meniscus was removed.  The surgery also revealed degenerative 
arthritis in the left knee.

A September 1999 treatment note, which initially documented 
the severity of the left knee disability following the August 
1999 surgery, shows that the surgery had revealed significant 
degenerative arthritis throughout the joint.  The veteran 
then reported an improvement in the pain following the 
procedure.  Examination revealed mild effusion, range of 
motion from zero to 100 degrees, with mild pain at the end of 
the flexion, and he was able to ambulate with a mild antalgic 
gait.  Quadriceps function was slightly weaker than that on 
the right, and the orthopedist prescribed physical therapy to 
strengthen the quadriceps muscle.  Later in September 1999 
the veteran reported minimal improvement in his left knee 
symptoms following the surgery.  The orthopedist then 
characterized the arthritis in the left knee joint as 
extensive and severe.  Examination showed no effusion; 
marked, painful subpatellar crepitation; and limitation of 
flexion.  There was no evidence of instability.

When examined in February 2000 the veteran again complained 
of chronic, increasingly severe left knee pain.  On 
examination he walked with a valgus thrust, and there was no 
swelling or effusion in the joint.  There was also evidence 
of side-to-side laxity, and pain with movement.

During a January 2001 VA examination the veteran reported 
that his knee pain got worse following the August 1999 
surgery.  He stated that he was unable to squat, that he had 
difficulty using stairs, and that his knee occasionally gave 
way.  Examination showed full flexion and extension, 
tenderness to palpation, and laxity on medial and lateral 
movement.

In the February 2001 rating decision the RO established a 
separate grant of service connection for post-operative 
meniscectomy of the left knee with degenerative changes and 
assigned a 10 percent rating for the additional disability 
under Diagnostic Code 5010 due to pain in the joint without 
compensable limitation of motion.  The RO found that the 
service-connected disability for which a 10 percent rating 
had been assigned under Diagnostic Code 5257 since April 1979 
was a protected rating pursuant to 38 C.F.R. § 3.951, and 
could not be modified.  The RO also denied entitlement to a 
disability rating in excess of 10 percent for the instability 
in the left knee.

The veteran was again evaluated in April 2001 due to his 
complaint of knee pain.  His orthopedist again recommended 
physical therapy to strengthen the muscles controlling the 
knee, and also prescribed a hinged knee brace due to anterior 
cruciate ligament instability.  The range of motion of the 
knee was then zero to 130 degrees, which the orthopedist 
characterized as good.  Examination also showed some 
effusion, instability, and lateral joint line tenderness.  
The orthopedist assessed the findings as a chronically 
anterior cruciate ligament deficient knee with marked lateral 
joint arthrosis.

During a physical therapy assessment in May 2001 the veteran 
reported that he had been performing strengthening exercises 
for the knee.  He also walked one to two miles a day.  
Examination disclosed range of motion of the left knee from 
zero to 130 degrees; lateral, medial, and anterior 
instability; swelling; and pain at the base of the patella.

When examined in August 2001 the veteran stated that the knee 
brace had helped.  On examination the range of motion of the 
knee was from full extension to 130 degrees of flexion.  
There was moderate knee effusion, some laxity in the anterior 
cruciate ligament, crepitus with the range of motion, and 
joint line tenderness.

In a March 2002 statement the veteran reported that his left 
knee disability had worsened.  He presented photographs of 
his left knee, which document obvious swelling in the knee 
and that he was wearing the hinged knee brace prescribed by 
his orthopedist.  The RO again provided him a VA examination 
in June 2002, during which he complained of pain, swelling, 
and giving way of the knee.  He used over the counter pain 
medication and an anterior cruciate ligament supporting 
brace.  Examination disclosed 3+ knee effusion, tenderness to 
palpation, and instability in the anterior cruciate ligament.

In September 2002 the veteran continued to complain of left 
knee pain.  Examination revealed marked atrophy of the left 
thigh muscles, no swelling or effusion, markedly painful 
subpatellar crepitation, and obvious anterior cruciate 
instability.  The orthopedist also characterized the X-ray 
findings of degenerative arthritis as marked, and again 
prescribed physical therapy.

A May 2003 treatment note shows that the veteran reported 
experiencing significant relief with use of the knee brace 
and physical therapy, although he continued to complain of 
left knee pain.  Examination revealed an antalgic gait, 
favoring the left leg; range of motion from zero to 
115 degrees; anterior, as well as lateral and medial 
instability; small effusion; and mild quadriceps atrophy, all 
of which were assessed as left knee osteoarthritis.

On VA examination in September 2003 the veteran continued to 
complain of pain in the left knee with any activity, which he 
rated as a seven or eight on a scale of one to 10.  He was 
unable to run, and could walk about half a block.  He wore a 
left knee brace all the time, and continued to do physical 
therapy.  He was able to negotiate stairs by going up one 
stair at a time.  Examination showed range of motion from 
five degrees of extension to 130 degrees of flexion, with 
pain at full extension and full flexion.  There was an 
obvious valgus deformity of the knee, and the veteran walked 
with a medial thrust to his gait.  The examiner found 
moderate subluxation with anterior drawer and Lachman testing 
and severe subluxation with varus and valgus stress testing.  
The examiner reviewed the medical evidence in the claims 
file, including prior radiographic studies, and characterized 
the left knee disability as severe narrowing of the lateral 
compartment, degenerative changes in the medial and 
patellofemoral compartment, and significant attenuation of 
the medial and lateral ligaments.


Analysis

The evidence shows that the left knee disorder is manifested 
by degenerative changes, pain with use, range of motion from 
five to 100 degrees (using the most favorable measurements), 
instability, effusion, weakness, atrophy, and lack of 
endurance.  The normal range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2003).  

The veteran's left knee disability has been segregated into 
two separate grants of service connection, with independent 
ratings.  He has appealed the overall rating assigned for the 
left knee disability, which requires analysis of each 
independent rating.

Since service connection was established for the post-
operative meniscectomy of the left knee in May 1974, the left 
knee disability has been evaluated under Diagnostic Code 
5257.  Under that diagnostic code a 20 percent rating applies 
if the instability or subluxation is moderate, and a maximum 
30 percent applies if the instability or subluxation is 
severe.  38 C.F.R. § 4.71a (2003).  The medical evidence 
documents instability in the left knee since April 2001, and 
the VA examiner in September 2003 characterized the 
instability as moderate (anterior) to severe (varus and 
valgus).  By weighing any doubt regarding the severity of the 
left knee instability in the veteran's favor, the Board finds 
that the criteria for the 30 percent rating for severe 
instability or subluxation are met.

In granting an increased rating, the Board must also provide 
the analysis for determining that entitlement to a rating in 
excess of that being granted is not warranted.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  In this case the 
30 percent rating being assigned under Diagnostic Code 5257 
is the maximum schedular rating available under that 
diagnostic code, and the medical evidence does not show 
ankylosis in the knee to warrant consideration of the 
diagnostic code pertaining to ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2003).  For those reasons the 
Board finds that the criteria for a disability rating in 
excess of 30 percent for the left knee instability are not 
met.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  In addition to the rating for 
subluxation or instability under Diagnostic Code 5257, the RO 
has established a separate 10 percent rating for the 
degenerative changes in the left knee.  

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees, or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261 (2003).  The evidence shows that the range of motion 
of the left knee, including any limitation of motion due to 
pain, is not limited to 30 degrees of flexion or 15 degrees 
of extension--the most favorable measurements of the range of 
motion were five degrees of extension and 100 degrees of 
flexion.  Even with consideration of complaints of pain the 
veteran can flex and extend his left knee beyond the ranges 
contemplated for an evaluation in excess of 10 percent.  
DeLuca, 8 Vet. App. at 202.  The Board finds, therefore, that 
the criteria for a disability rating in excess of 10 percent 
for the degenerative changes in the knee, based on limitation 
of motion, are not met.

Diagnostic Code 5003 also provides a 20 percent rating for X-
ray evidence of involvement of two or more major joints, with 
occasional incapacitating exacerbations.  Service connection 
has not been established for arthritis in any joint other 
than the left knee.  Consideration of this provision does 
not, therefore, result in entitlement to a higher rating.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); 38 C.F.R. § 4.40 (2003).  The left knee disability, 
considered as a whole, is manifested by instability, limited 
motion, pain with use, limited strength, and lack of 
endurance of the joint.  Although the evaluation of the 
degenerative changes in the knee is based on limitation of 
motion, the evaluation for subluxation or instability under 
Diagnostic Code 5257 is not based on limitation of motion and 
incorporates all of the functional limitations imposed by the 
disability.  Johnson v. Brown, 9 Vet. App. 7 (1996) 
(functional limitations need not be separately considered if 
the diagnostic code under which the disability is rated is 
not based on limitation of motion).  Because the 30 percent 
rating being assigned under Diagnostic Code 5257 incorporates 
all of the functional limitations in the left knee, the Board 
finds that the functional limitations imposed by the left 
knee disability are appropriately compensated by the maximum 
30 percent rating that has been assigned under Diagnostic 
Code 5257.  See also Spencer v. West, 13 Vet. App. 376 (2000) 
(the Board need not consider the affects of functional 
limitations if the veteran has been awarded the maximum 
schedular rating available).  

For these reasons the Board finds that the criteria for a 
disability rating in excess of 10 percent for the 
degenerative changes in the left knee are not met, and that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for post-operative meniscectomy of the left knee with 
degenerative changes.


ORDER

A 30 percent disability rating for post-operative 
meniscectomy of the left knee with instability is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The claim of entitlement to a disability rating in excess of 
10 percent for post-operative meniscectomy of the left knee 
with degenerative changes is denied.


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2003).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2003).  

The veteran contends that he is unemployable due to his left 
knee disability.  In his July 2001 substantive appeal he 
specifically requested consideration of his entitlement to a 
total disability rating on an extra-schedular basis, in 
accordance with 38 C.F.R. § 4.16(b) (2003).

The medical evidence indicates that he has a long history of 
chronic schizophrenia and multiple substance abuse dating 
back to at least 1976.  He has been hospitalized on numerous 
occasions, and was awarded a permanent and total disability 
rating for non-service connected pension purposes in January 
1991 based on the psychiatric diagnosis.  He has not 
maintained regular employment since at least the mid-1970s, 
although he continues to perform day labor on a sporadic 
basis.

The VA treatment records show that, beginning in January 
1999, the veteran reported that he was unable to work due to 
his left knee disability.  In September 1999 his VA 
orthopedist found that he was unable to return to work as a 
welder, and noted that he was also totally disabled due to a 
neuropsychiatric diagnosis.  In February 2000 the orthopedist 
found that the veteran was unable to perform any type of 
heavy manual labor due to his left knee disability.  In May 
2002, however, the same physician found that the veteran was 
able to continue his work in construction.

In a June 2002 report a different VA physician stated that, 
based on his ongoing medical evaluation, the veteran was 
unable to maintain gainful employment for the foreseeable 
future.  Although the physician indicated that his assessment 
was based on his medical treatment and evaluation of the 
veteran, the physician who prepared the statement is the 
veteran's VA psychiatrist, and there is no indication that 
the psychiatrist provided any treatment or evaluation of the 
left knee disability.  

With the grant of a 30 percent rating for the instability of 
the left knee, the veteran has a combined disability rating 
of 50 percent.  His disabilities do not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a) (2003).  The 
medical evidence indicates, however, that he may be incapable 
of substantially gainful employment due to his service-
connected left knee disability.  Because the medical evidence 
is unclear as to whether the left knee disability alone, 
without consideration of the non-service connected 
psychiatric disorder, renders the veteran incapable of 
performing substantially gainful employment, the Board finds 
that additional development of this issue is required.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001) (regardless of the 
percentages of disability awarded, the case must be referred 
to the Director of the Compensation and Pension Service if 
the evidence indicates that the veteran is unable to follow 
substantially gainful employment due to service-connected 
disability).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should provide the veteran a 
VA orthopedic examination in order to 
obtain a medical opinion on the extent to 
which his left knee disability prevents 
him from engaging in substantially 
gainful employment.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the left lower extremity.  
Based on the results of the examination, 
the available medical evidence, and sound 
medical principles, and not on the 
veteran's reported history, the examiner 
should describe all of the functional 
limitations resulting from the left knee 
disability and determine what affect 
those functional limitations would have 
on the veteran's employability.  
Specifically, the examiner should provide 
an opinion on whether the objectively 
demonstrated and medically determined 
left knee disability prevents the veteran 
from engaging in substantially gainful 
employment.  The examiner should provide 
the rationale for his/her opinion.

3.  If the above-requested development 
results in the finding that the veteran 
is incapable of substantially gainful 
employment due to his service-connected 
left knee disability, the RO should refer 
the case to the Director of the 
Compensation and Pension Service for 
consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 4.16(b).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a total rating based on 
unemployability.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



